2:21-cv-01701-DCN-MGB   Date Filed 06/08/21   Entry Number 1   Page 1 of 6




                                                    2:21-cv-01701-DCN-MGB
2:21-cv-01701-DCN-MGB   Date Filed 06/08/21   Entry Number 1   Page 2 of 6
2:21-cv-01701-DCN-MGB   Date Filed 06/08/21   Entry Number 1   Page 3 of 6
2:21-cv-01701-DCN-MGB   Date Filed 06/08/21   Entry Number 1   Page 4 of 6
2:21-cv-01701-DCN-MGB   Date Filed 06/08/21   Entry Number 1   Page 5 of 6
2:21-cv-01701-DCN-MGB   Date Filed 06/08/21   Entry Number 1   Page 6 of 6
